Name: Commission Implementing Regulation (EU) 2018/996 of 12 July 2018 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Ã¢ Limone Femminello del GarganoÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  regions of EU Member States;  plant product;  Europe;  marketing
 Date Published: nan

 16.7.2018 EN Official Journal of the European Union L 178/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/996 of 12 July 2018 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Limone Femminello del Gargano (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italy's application for the approval of amendments to the specification for the protected geographical indication Limone Femminello del Gargano, registered under Commission Regulation (EC) No 148/2007 (2). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (3) as required by Article 50(2)(a) of that Regulation. (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Limone Femminello del Gargano (PGI) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 148/2007 of 15 February 2007 registering certain names in the Register of protected designation of origin and protected geographical indications (Geraardsbergse mattentaart (PGI)  Pataca de Galicia or Patata de Galicia (PGI)  Poniente de Granada (PDO)  Gata-Hurdes (PDO)  Patatas de Prades or Patates de Prades (PGI)  Mantequilla de Soria (PDO)  Huile d'olive de NÃ ®mes (PDO)  Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO)  ClÃ ©mentine de Corse (PGI)  Agneau de Sisteron (PGI)  Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI)  Sardegna (PDO)  Carota dell'Altopiano del Fucino (PGI)  Stelvio or Stilfser (PDO)  Limone Femminello del Gargano (PGI)  Azeitonas de Conserva de Elvas e Campo Maior (PDO)  ChouriÃ §a de Carne de Barroso-Montalegre (PGI)  ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI)  Sangueira de Barroso-Montalegre (PGI)  Batata de TrÃ ¡s-os-Montes (PGI)  SalpicÃ £o de Barroso-Montalegre (PGI)  Alheira de Barroso-Montalegre (PGI)  Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI)  Azeite do Alentejo Interior (PDO)  Paio de Beja (PGI)  LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI)  Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO)) (OJ L 46, 16.2.2007, p. 14). (3) OJ C 51, 10.2.2018, p. 17.